Citation Nr: 0704705	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  02-20 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 20 percent 
for a low back disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome of the right hand.

4.  Entitlement to an initial rating in excess of 10 percent 
for acromioclavicular joint separation of the left shoulder.

5.  Entitlement to an initial compensable rating for scar, 
status post appendectomy.

6.  Entitlement to an initial compensable rating for 
ureterolithiasis.  

7.  Entitlement to an initial compensable rating for plantar 
fasciitis and heel spur of the right foot.

8.  Entitlement to an initial compensable rating for a left 
elbow disorder.

9.  Entitlement to an initial compensable rating for a left 
knee scar.  

10.  Entitlement to an initial compensable rating for laxity 
of right temporomandibular joint.  

11.  Entitlement to an initial compensable rating for a right 
ankle sprain.  

12.  Entitlement to service connection for residuals of a 
sternum injury.  

13.  Entitlement to service connection for residuals of a 
left eye injury.  

14.  Entitlement to service connection for bilateral foot 
disorder, claimed as frostbite, thermal injury and 
onychomycosis.  

15.  Entitlement to service connection for chronic headaches.  

16.  Entitlement to service connection for hypertension.  

17.  Entitlement to service connection for bursitis of the 
right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
May 1977 to July 1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that while the veteran's claim for an initial 
compensable for a right ankle disability was not recently 
addressed by the RO and the veteran's representative, it is 
currently before the Board as the veteran has perfected his 
appeal regarding this claim.  In an October 2006 statement, 
the veteran's representative indicated that the veteran 
requested a Board hearing on his Form 9 Appeal.  The veteran 
on his October 2002 Form 9 Appeal indicated that he did not 
want a Board hearing, and thus such a hearing was not 
scheduled.  

The veteran's 11 increased rating claims and service 
connection claims for hypertension; bursitis of the right 
knee; and bilateral foot disorder, claimed as frostbite, 
thermal injury and onychomycosis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Any sternum injury during the veteran's active duty 
service was acute and transitory and did not result in 
chronic disability.

2.  Any left eye injury during the veteran's active duty 
service was acute and transitory and did not result in 
chronic left eye disability.

3.  The veteran does have headaches related to a service-
connected disability.


CONCLUSIONS OF LAW

1.  Any residuals of sternum injury are not due to the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Any residuals of a left eye injury are not due to the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  The veteran's headaches are proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the February 2006 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the VCAA letter, the appellant was advised of 
the types of evidence VA would assist him in obtaining, as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the February 2006 letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the February 2006 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
these claims, the evidence needed to substantiate such 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including VA 
treatment records.  Neither the appellant nor his 
representative has indicated, and there is otherwise no 
indication that there exists, any pertinent outstanding 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
establish a disability rating and an effective date of the 
disability.  

The Board has also considered whether a VA examination or 
medical opinion is necessary regarding any residuals of the 
veteran's in-service sternum injury.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  Here 
service medical records showed a sternum injury in the 1970s, 
however subsequent service medical, to include a March 1998 
separation examination, are negative for the disorder and 
hence an examination is not necessary.




Analysis

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  Secondary service 
connection on the basis of aggravation is permitted under 38 
C.F.R. § 3.310, and compensation is payable for that degree 
of aggravation of a non-service-connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  The Board notes that effective October 10, 
2006 38 C.F.R. § 3.310 was revised, however the regulation 
remained essentially the same as it was amended to conform 
with Allen.  

Entitlement to service connection for residuals of a sternum 
injury.  

Service medical records, to include ones dated in November 
1975 and February 1976, showed that the veteran injured his 
sternum apparently while playing football, x-rays were 
negative for fractures.  The diagnosis was costochondritis.  
Subsequent service medical records, including the March 1998 
separation examination, are negative for the disorder.  Post-
service medical records do not reveal any residuals of a 
sternum injury and VA March 1999 x-rays of the sternum were 
negative.  Thus it appears from the lack of documentation of 
subsequent complaints or treatment during service that the 
sternum injury was acute in nature and that it resolved 
without leaving residual disability.  More recent medical 
evidence does not suggest residuals of the disorder.  The 
Board is led to the conclusion that there is a preponderance 
of evidence against a finding that the veteran has residuals 
of a sternum injury related to service.  

Entitlement to service connection for residuals of a left eye 
injury.  

The evidence has demonstrated that the veteran is not 
entitled to service connection for residuals of left eye 
injury as he does not have a current diagnosis of the 
disorder.  Service medical records indicated treatment for 
various eye disorders, including treatment for a March 1977 
injury to the left eye and swelling of the left eye in the 
1990s due to poison ivy and allergies.  The veteran on his 
March 1998 Report of Medical History indicated eye trouble.  
Nevertheless, the examiner during the veteran's March 1999 VA 
examination opined that the veteran had no residuals of a 
left eye injury and a consultation was not necessary.  During 
the examination the veteran reported that in the mid 1970s he 
sustained a sport-related injury to the left eye, when he was 
hit by another player by the elbow.  He was prescribed eye 
drops and had approximately 3 follow-up visits.  The veteran 
apparently did not have any residuals.  The examiner noted 
that based on the veteran's very detailed description of the 
injury, he probably suffered subconjunctival hematoma, which 
usually heals in 2 to 3 weeks.  The Board finds this opinion 
probative as it was rendered by a competent medical 
professional who after examining the veteran did not provide 
a diagnosis of a left eye disorder.  There is no other 
medical evidence in the claims folder to contradict this 
opinion.  Therefore, in sum, the competent (medical) evidence 
weighs against a finding that the veteran is entitled to the 
grant of service connection for residuals of a left eye 
disorder.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



Entitlement to service connection for chronic headaches.  

The veteran is entitled to the grant of service connection 
for chronic headaches as the medical evidence has established 
that his headaches are secondary to his service-connected 
degenerative disc disease of the cervical spine.  The veteran 
was afforded a VA neurological examination in May 2006 and 
the claims folder was reviewed in conjunction with the 
examination.  The examiner provided a diagnosis of mixed 
tension type and vascular headaches, moderate disability.  
The examiner opined that the veteran's headaches emerged at 
the same time as chronic neck pain and are at least as likely 
as not contributed by the degenerative disc disease of the 
cervical spine.  The other medical evidence of record does 
not refute this opinion.

Thus, the evidence has manifested that there is a causal 
relationship between the veteran's service-connected cervical 
spine disorder and his headaches.  Therefore, in giving the 
veteran the benefit of the doubt, the Board finds that the 
evidence supports the veteran's claim.  Hence, service 
connection is warranted for chronic headaches.  38 U.S.C.A. § 
5107(b).  


ORDER

Entitlement to service connection for residuals of sternum 
injury and left eye injury are denied.  To this extent the 
appeal is denied.  

Entitlement to service connection for chronic headaches is 
warranted.  To this extent the appeal is granted.  


REMAND

The evidence of record necessitates that VA examinations be 
scheduled for the veteran's claims of service connection for 
hypertension; bursitis of the right knee; and bilateral foot 
disorder, claimed as frostbite, thermal injury and 
onychomycosis; and increased rating claim for 
ureterolithiasis.  A June 2001 VA medical note showed a 
diagnosis of benign essential hypertension.  Service medical 
records revealed various readings of elevated blood pressure, 
with the March 1998 separation examination indicating 136/93.  
The retirement examination also showed retropatellar pain 
syndrome.  The veteran on his accompanying March 1998 Report 
of Medical History noted right knee pain.  An August 1995 
Report of Medical History indicated the veteran hurt his 
right knee while jumping 10 years earlier.  Post-service 
medical records, including a June 2004 x-ray of the right 
knee found early osteoarthritis and a May 2006 VA examination 
indicated a history of recent right knee surgery consisting 
of extensive chondromalacia.  An undated service medical 
record indicated that the veteran had frostbite at Fort Bragg 
and VA examination dated in March 1999 provided diagnoses of 
a history of bilateral foot thermal injury, minimally 
symptomatic and onychomycosis.  The examiner noted that the 
veteran still had some cold intolerance.  Therefore, under 
the circumstances of this case, VA examinations are warranted 
to determine the nature and etiology of the veteran's claimed 
hypertension, right knee disability, and residuals of 
bilateral foot thermal injury.  The veteran's representative 
in a December 2006 brief argued that the veteran's service-
connected ureterolithiasis changed since the last 
genitourinary examination in June 2003 and thus a more 
contemporaneous VA examination is warranted to determine the 
current level of severity of the veteran's service-connected 
ureterolithiasis.  

Lastly, the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
veteran has not been properly furnished notice of VCAA 
regarding his 11 increased rating claims currently on appeal.  
The May 2006 VCAA letter provided information necessary to 
substantiate his claims in the context of the underlying 
service connection claims, which were granted by the June 
1999 rating decision.  The United States Court of Appeals for 
Veterans Claims has made it clear that failure to adequately 
show compliance with VCAA notice requirements is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

In the past, the Board would attempt to cure any VCAA notice 
deficiency by sending the appellant a VCAA notice letter 
under the provisions of 38 C.F.R. § 19.9(a)(2)(ii).  However, 
this regulatory provision has been invalidated by the United 
States Court of Appeals for the Federal Circuit.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore, while the Board regrets 
further delay in appellate review, it appears that the only 
recourse is to return the case to the RO so that the veteran 
may be furnished VCAA notice.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) the 
information and evidence not of record 
that is necessary to substantiate his 
increased rating claims for cervical spine 
disorder, low back disorder, carpal tunnel 
syndrome of the right hand, left shoulder 
disability, scar - status post 
appendectomy, ureterolithiasis, plantar 
fasciitis and heel spur of the right foot, 
left elbow disorder, left knee scar, 
laxity of the right temporomandibular 
joint, and right ankle sprain, (b) the 
information and evidence that VA will seek 
to provide, (c) the information and 
evidence that the veteran is expected to 
provide, and (d) any pertinent evidence in 
his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 
C.F.R. § 3.159.  

2.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the current nature and etiology of his 
claimed hypertension, right knee and 
bilateral foot disorder, claimed as 
frostbite, thermal injury, and 
onychomycosis.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All medically 
indicated special studies and tests, 
including x-rays, should be accomplished.  
The examiner should clearly report all 
examination and special test findings and 
clearly indicate whether or not a medical 
diagnoses of hypertension, right knee and 
bilateral foot disorder, claimed as 
frostbite, thermal injury and 
onychomycosis are warranted.  If so 
diagnosed, after reviewing the claims 
file, the examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the veteran's 
hypertension, right knee and bilateral 
foot disorder, claimed as frostbite, 
thermal injury and onychomycosis are 
related to service.  A detailed rationale 
for all opinions expressed should be 
furnished. 

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current nature and severity 
of his service-connected 
ureterolithiasis.  It is imperative that 
the claims file be made available to the 
examiner in connection with the 
examination.  The examination should 
include any diagnostic tests or studies 
for an accurate assessment of the 
disorder.  Examination findings should be 
reported to include whether the veteran 
has recurrent stone formation (requiring 
diet, and/or drug therapy or invasive 
procedures more than twice per year), 
and/or frequency and treatment of colic 
attacks, if any.  

4.  After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefit sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


